DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/20/2022 and 08/08/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 7, 10, 11, 13, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by L. Larson (US 1614004 Hereinafter Larson).
Regarding claim 1, Larson discloses a light receiver (light fixture, first page lines 57-62); 
an electrically-powered light source (14, Fig. 1) coupled to the light receiver (first page lines 63-71); and 
a vessel (8, Fig. 3) containing a liquid (first page lines 63-71); 
wherein the vessel comprises an outer wall (wall 7, Fig. 3) and an inner wall (wall 6 and 9, Fig. 3) that define an enclosed area (where 8 is Fig. 3) that is configured to receive and contain the liquid; 
wherein the inner wall defines an open area (the area where 51 is located also shown with the light source in Fig. 1) positioned radially inward from the enclosed area; 
wherein the inner wall includes a top opening (9, first page lines 57-62) and a bottom opening (the bottom opening being the bottom opening in Fig. 3, it is pointed out as number 15 in Fig. 2) such that the open area is a through-hole extending through the enclosed area (Fig. 3); and 
wherein the vessel is configured such that light emitted from the light source passes through the liquid (first page, lines 57-112).

Regarding claim 2, Larson discloses the light receiver is configured to axially align the light source with the enclosed area (Figs. 1 and 3, first page lines 57-62).

Regarding claim 3, Larson discloses the open area is devoid of the liquid (Fig. 3, first page line 104- page 2 line 3).

Regarding claim 6, Larson discloses the inner wall extends axially above the outer wall such that the open area extends axially above the enclosed area (Fig. 3).

Regarding claim 7, Larson discloses the light source is accessible through the bottom opening of the inner wall (Fig. 3).


Regarding claim 10, Larson discloses a diameter of the top opening of the inner wall is less than at least a portion of an outer diameter of the light receiver (Fig. 3).

Regarding claim 11, Larson discloses the top opening of the inner wall is configured to receive one or more electrical connections of the light receiver (Fig. 3 in view of Fig. 1, first page, lines 57-112).

Regarding claim 13, Larson discloses the outer wall of the vessel includes an opening (11, first page lines 63-71) fluidly coupled to the enclosed area and configured to receive the liquid (first page lines 63-71).
B4Bs

Regarding claim 15, Larson discloses the light source is positioned such that the light is emitted radially outward through the inner wall, through the liquid in the enclosed area, out through the outer wall, and into a surrounding area (Fig. 3, first page line 104- page 2 line 3).

Regarding claim 16, Larson discloses the light is emitted through the bottom opening of the inner wall (Fig. 3, first page line 104- page 2 line 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 5, 8, 9, 12, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over L. Larson (US 1614004 Hereinafter Larson) in view of A. E. Wiedenhoeft (US 1,184,906 Hereinafter Wiedenhoeft).
Regarding claim 4, Larson discloses the light receiver is configured to position at least a portion of the light source within the open area (Fig. 3 in view of Fig. 1).
Larson fails to explicitly teach the light receiver is configured to position at least a portion of the light source within the open area.
Wiedenhoeft teaches the light receiver (4, Fig. 2) is configured to position at least a portion of the light source (light source, first page, lines 68-83) within the open area (open area inside of 7, Fig. 2).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included having the light receiver being configured to position at least a portion of the light source within the open area of Larson as taught by Wiedenhoeft, in order to provide a common connection method between the lamp vessel and the light receiver.

Regarding claim 5, Larson teaches the light receiver is positioned at least partially within the open area (specifically the light receiver would be the threaded section around the ling bulb, first page lines 57-71).
Larson could be considered to not explicitly teach the light receiver is positioned at least partially within the open area.
Wiedenhoeft teaches the light receiver (4, Fig. 2) is positioned at least partially within the open area (open area of 7, Fig. 2).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included having the light receiver of Larson positioned at least partially within the open area as taught by Widenhoeft, in order to provide sufficient space for the light source to be lowered to a point within the vessel and to provide sufficient space for the connection between the vessel and the light receiver.

Regarding claim 8, Larson teaches the light receiver extends through the top opening of the inner wall of the vessel (specifically, the light receiver would be connected to the bulb as shown in Fig. 1 and would therefore need to have the light receiver extending through the top opening).
Larson fails to explicitly teach the light receiver extends through the top opening of the inner wall of the vessel.
Wiedenhoeft teaches the light receiver (4, Fig. 2) extends through the top opening (the top of 7, Fig. 2) of the inner wall of the vessel.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included having the light receiver of Larson positioned at least partially within the open area as taught by Widenhoeft, in order to provide sufficient space for the light source to be lowered to a point within the vessel and to provide sufficient space for the connection between the vessel and the light receiver.

Regarding claim 9, Larson fails to explicitly teach the light receiver is configured to axially align the light source with the open area.
Wiedenhoeft teaches the light receiver (4, Fig. 2) is configured to axially align the light source with the open area (open area inside of 7, Fig. 2).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included having the light receiver of Larson positioned at least partially within the open area and centered as taught by Widenhoeft, in order to provide sufficient space for the light source to be lowered to a point within the vessel and to provide sufficient space for the connection between the vessel and the light receiver.

Regarding claim 12, Larson teaches the light receiver comprises a light socket that is configured to secure and transmit power to the light source (first page lines 57-71, specifically Larson teaches a light bulb being used and there would need to be a light socket to correspond to the light bulb).
Larson fails to explicitly teach the light receiver comprises a light socket that is configured to secure and transmit power to the light source
Wiedenhoeft teaches the light receiver (4, Fig. 2) comprises a light socket (4, Fig. 2) that is configured to secure and transmit power to the light source (light bulb, First page of text lines 68-83).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included having the light receiver of Larson having a light socket configured to transmit power to the light source taught by Widenhoeft, in order to provide sufficient space for the light source to be lowered to a point within the vessel and to provide sufficient space for the connection between the vessel and the light receiver as well as to provide power to the lighting device.

Regarding claim 17, Larson fails to explicitly teach the light receiver is configured to couple the vessel to a mounting structure to mount the vessel relative to an area.
Wiedenhoeft teaches the light receiver (4, 8, and 12, Fig. 2) is configured to couple the vessel (7, Fig. 2) to a mounting structure (the wire and rod section shown above 2 and 3 in Figs. 1,2, and 4) to mount the vessel relative to an area (the area being where this lighting device is).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included having the light receiver coupled to the vessel to mount the vessel relative to an area as taught by Widenhoeft, in order to provide an explicit teaching for the light receiver and given that the overall lighting device needs to be in a given area.

Regarding claim 18, Larson fails to teach the vessel is movably coupled to the mounting structure such that the vessel is movable relative to the area.
Wiedenhoeft teaches the vessel (7, Fig. 2) is movably coupled to the mounting structure (8 and 12, Fig. 2) such that the vessel is movable relative to the area (specifically it’s a screw pressing on the vessel which is rotatable).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included having the vessel movable relative to the mounting structure and area as taught by Wiedenhoeft, in order to allow the user to turn the vessel in a desired orientation as well as being a common method of connection for a lamp optic relative to the lamp body.

Regarding claim 19, Larson teaches the light source (14 which is shown with a screw bottom, Fig. 1) is removably coupled to a bottom portion of the light receiver by one or more threads (Fig. 1 in view of first page lines 57-71 which teaches a lamp device configured to correspond to the light source).
Larson fails to explicitly teach the light source is removably coupled to a bottom portion of the light receiver by one or more threads (specifically the threads of the light receiver are not shown).
Widenhoeft teaches the light source (light bulb, first page lines 68-83) is removably coupled to a bottom portion (4, Fig. 2) of the light receiver by one or more threads (the treads are shown in Fig. 2).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included having the light receiver of Larson having one or more threads to correspond to the light bulb of Larson as taught by Widenhoeft, in order to provide a working connection that is common in the art.

Regarding claim 20, Larson teaches the outer wall of the vessel comprises an ovoid shape (Fig. 3 provided below).
Larson fails to explicitly teach the outer wall of the vessel comprises an ovoid shape.
Examiner takes official notice in pointing out that one of ordinary skill in the art would look at figure 3 of Larson and recognize that the shaped could be modified to provide any of a plurality of different shapes as shown by the reference which provides different shapes of the vessel, one option being an ovoid.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included having the vessel of Larson being ovoid shaped, in order to meet the requirements of a given application as well as providing a desired light distribution. Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges (such as a specific shaped to provide a desired light distribution) involves only ordinary skill in the art.  In re Aller, 105 USPQ 233.


    PNG
    media_image1.png
    279
    420
    media_image1.png
    Greyscale

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over L. Larson (US 1614004 Hereinafter Larson) in view of Dijken et al. (US 2015/0261076 Hereinafter Dijken).
Regarding claim 14, Larson discloses the vessel includes a plug (12, Fig. 3, first page lines 63-71) removably coupled to the opening.
Larson fails to teach the vessel includes a plug removably coupled to the opening and configured to seal the opening.
Dijken teaches the vessel (101 and 102, Fig. 3) includes a plug (103, Fig. 3) removably coupled (Paragraph 0058 teaches epoxy which is removable) to the opening (104, Fig. 3) and configured to seal the opening (Paragraph 0047).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have replaced the plug of Larson with a removably coupled plug to the opening and configured to seal the opening as taught by Dijken, in order to retain the water and prevent need to replace the liquid due to loss of material. 

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. H. E. Lowry (US 2448318) teaches a lamp with vent opening, larger exit than where the light receiver is located. Batchko (US 8641214) and Batchko (US 10247968) teaches a lamp shade with liquid inside of it. Yang (US 7798673) teaches a light source slightly recessed into a lamp shade type element with a smaller light receiver hole than at the top. Ratia Seems to generally teach a glass member not really sure it’s meant to hold water. F. J. Lieske (US 1484268) teaches a similar connection to the secondary reference already being used but with a different common method.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T EIDE whose telephone number is (571)272-7405. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC T EIDE/            Examiner, Art Unit 2875